 

Exhibit 10.1

TRANSOCEAN LTD.

2015 LONG-TERM INCENTIVE PLAN

(as amended and restated effective May 8, 2020)

1. Plan.  Transocean Ltd., a Swiss corporation (the “Company”), established this
Transocean Ltd. 2015 Long-Term Incentive Plan (this “Plan”), effective as of May
15, 2015 (the “Effective Date”), as amended and restated effective May 7, 2020
and as most recently amended and restated effective May 8, 2020.

2. Objectives.  This Plan is designed to attract and retain employees of the
Company and its Subsidiaries, to attract and retain qualified non-employee
directors of the Company, to encourage the sense of proprietorship of such
employees and directors and to stimulate the active interest of such persons in
the development and financial success of the Company and its
Subsidiaries.  These objectives are to be accomplished by making Awards under
this Plan and thereby providing Participants with a proprietary interest in the
growth and performance of the Company and its Subsidiaries.

3. Definitions.  As used herein, the terms set forth below shall have the
following respective meanings:

“Award” means the grant of any Option, Share Appreciation Right, Share-Based
Award or Cash Award, any of which may be structured as a Performance Award,
whether granted singly, in combination or in tandem, to a Participant pursuant
to such applicable terms, conditions and limitations as the Committee may
establish in accordance with the objectives of this Plan.

“Award Agreement” means the document (in written or electronic form)
communicating the terms, conditions and limitations applicable to an Award.  The
Committee may, in its discretion, require that the Participant execute such
Award Agreement or may provide for procedures through which Award Agreements are
made effective without execution. 

“Board” means the Board of Directors of the Company.

“Cash Award” means an Award denominated in cash.

“Change of Control” means:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (x) the then outstanding shares of the Company (the
“Outstanding Company Shares”) or (y) the combined voting power

1

 



 

of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation or other entity controlled by the
Company or (4) any acquisition by any corporation or other entity pursuant to a
transaction which complies with clauses (x) and (y) of subsection (iii) of this
definition; or

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that for purposes of this definition any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) Consummation of a scheme of arrangement, reorganization, merger, demerger,
conversion or consolidation or sale or other disposition of all or substantially
all of the assets of the Company (a “Business Combination”), in each case,
unless, following such Business Combination, (x) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Shares and Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares or shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation or other entity resulting from such Business Combination
(including, without limitation, a corporation or other entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Shares and Outstanding Company
Voting Securities, as the case may be, and (y) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
action of the Board providing for such Business Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



2

 



 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee of the Board, and any successor
committee thereto or such other committee of the Board as may be designated by
the Board to administer this Plan in whole or in part including any subcommittee
of the Board as designated by the Board.

“Company” means Transocean Ltd., a Swiss corporation, or any successor thereto.

“Director” means an individual serving as a member of the Board who is not an
Employee.

“Director Award” means the grant of any Award (other than an Option, SAR or Cash
Award) to a Participant who is a Director pursuant to such applicable terms,
conditions, and limitations established by the Board.

“Dividend Equivalents” means, in the case of Restricted Share Units or
Performance Units settled in Shares, an amount equal to all dividends and other
distributions (or the economic equivalent thereof) that are payable to
shareholders of record during the Restriction Period or performance period, as
applicable, on a like number of Shares that are subject to the Award.  Dividend
Equivalents may be payable in cash or in any form determined by the Committee in
its absolute discretion.

“Employee” means an employee of the Company or any of its Subsidiaries.

“Employee Award” means the grant of any Award, whether granted singly, in
combination, or in tandem, to an Employee pursuant to such applicable terms,
conditions, and limitations established by the Committee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exercise Price” means the price at which a Participant may exercise an Option
or SAR.

“Fair Market Value” means, as of any day, the closing price of the Shares on
such day (or on the next preceding business day, if such day is not a business
day or if no trading occurred on such day) as reported on the New York Stock
Exchange or on such other securities exchange or reporting system as may be
designated by the Committee. In the event that the price of a Share shall not be
so reported, the Fair Market Value of a Share shall be determined by the
Committee in its absolute discretion.

“Grant Date” means the date an Award is granted to a Participant pursuant to
this Plan.



3

 



 

“Incentive Stock Option” means an Option that is intended to comply with the
requirements set forth in Code Section 422.

“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements set forth in Code Section 422.

“Option” means a right to purchase a specified number of Shares at a specified
Exercise Price, which is either an Incentive Stock Option or a Nonqualified
Stock Option.

“Participant” means an Employee or Director to whom an Award has been made under
this Plan.

“Performance Award” means an Award made pursuant to this Plan to a Participant
which is subject to the attainment of one or more Performance Objectives.

“Performance Objective” means one or more standards established by the Committee
to determine in whole or in part whether a Performance Award shall be earned.

“Performance Unit” means a unit evidencing the right to receive in specified
circumstances one Share or equivalent value in cash, determined as a function of
the extent to which established performance criteria have been satisfied.

“Performance Unit Award” means an Award in the form of Performance Units.

“Prior Plan” means the Long-Term Incentive Plan of Transocean Ltd., as amended
and restated as of February 12, 2009.

“Restricted Share Award” means an Award in the form of Restricted Shares.

“Restricted Shares” means a Share that is restricted or subject to forfeiture
provisions.

“Restricted Share Unit” means a unit evidencing the right to receive in
specified circumstances one Share or equivalent value in cash that is restricted
or subject to forfeiture provisions.

“Restricted Share Unit Award” means an Award in the form of Restricted Share
Units.

“Restriction Period” means a period of time beginning as of the date upon which
a Restricted Share Award or Restricted Share Unit Award is made pursuant to this
Plan and ending as of the date upon which such Award is no longer restricted or
subject to forfeiture provisions.



4

 



 

“Share Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Shares, equal to the excess of the Fair Market Value of a specified number of
Shares on the date the right is exercised over a specified Exercise Price.

“Share-Based Award” means an Award in the form of Shares, including a Restricted
Share Award, a Restricted Share Unit Award or Performance Unit Award that may be
settled in Shares, and excluding Options and SARs.

“Share-Based Award Limitations” has the meaning set forth in Paragraph 5(f)(ii).

“Shares” means the registered shares, par value 0.10 Swiss francs per
share, of the Company.

“Subsidiary” means any entity, including partnerships and joint ventures, in
which the Company has a significant ownership interest, as determined by the
Committee.

4. Eligibility. All Employees are eligible for Employee Awards under this
Plan.  All Directors are eligible for Director Awards under this Plan.  The
Committee (or the Board, in the case of Director Awards) shall determine the
type or types of Awards to be made under this Plan and shall designate from time
to time the Employees or Directors who are to be granted Awards under this Plan.

5. Shares Available for Awards; Award Limitations.  

(a) Shares Initially Available for Awards.  Subject to the provisions of
Paragraph 15 hereof, there shall be available for Awards under this Plan granted
wholly or partly in Shares (including rights or Options that may be exercised
for or settled in Shares) an aggregate of 61,500,000 Shares plus the 1,212,966
Shares remaining available for awards under the Prior Plan as of the Effective
Date, all of which shall be available for Incentive Stock Options.  Each Share
issued pursuant to an award of Restricted Shares or Restricted Share Units
(including those designated as Performance Awards) granted on or after the
Effective Date shall reduce the Available Shares by 1.68.

(b) Shares Again Available for Awards.  If an Award expires or is terminated,
cancelled or forfeited, the Shares associated with the expired, terminated,
cancelled or forfeited Award shall again be available for Awards under this
Plan.    Notwithstanding the foregoing, the following Shares shall not become
available for Awards under this Plan: (i) Shares tendered by an Participant or
withheld by the Company for payment of an Exercise Price, (ii) Shares tendered
by a Participant or withheld by the Company to satisfy the Company’s tax
withholding obligation in connection with an Award, (iii) Shares reacquired in
the open market or otherwise using cash proceeds from the exercise of Options,
and (iv) Shares that are not issued to a Participant due to a net settlement of
an Award.  For purposes of clarity, SARs and Options shall be counted in full
against the Shares available for issuance under this Plan, regardless of the
number of Shares issued upon settlement of the SARs and Options. 



5

 



 

(c) Prior Plan.  Shares represented by awards granted under the Prior Plan that
are forfeited, expired or canceled without delivery of Shares shall again become
available for Awards under this Plan, with each such Share that relates to (i)
awards of Options or SARs granted at any time or awards of Restricted Shares,
Restricted Share Units, or Performance Units granted prior to May 15, 2009,
increasing the Shares available for Awards under this Plan by 1.00 Share and
(ii) awards of Restricted Shares, Restricted Share Units, or Performance Units
granted on or after May 15, 2009, increasing the Shares available for Awards
under this Plan by 1.68 Shares. 

(d) Substitute Awards.  The foregoing notwithstanding, subject to applicable
securities exchange listing requirements, the number Shares available for Awards
shall not be reduced by (x) Shares issued under Awards granted in assumption,
substitution or exchange for previously granted awards of a company acquired by
the Company and (y) available shares under a shareholder approved plan of an
acquired company (as appropriately adjusted to reflect the transaction) and such
shares shall be available for Awards under this Plan.

(e) Authority.  The Board and the appropriate officers of the Company shall from
time to time take whatever actions are necessary to file any required documents
with governmental authorities, stock exchanges and transaction reporting systems
to ensure that Shares are available for issuance pursuant to Awards.

(f) Award Limitations.  Notwithstanding anything to the contrary contained in
this Plan, the following limitations shall apply to any Awards made hereunder:

(i) No Employee may be granted during any calendar year Awards consisting of
Options or SARs that are exercisable with respect to Shares with an aggregate
Fair Market Value in excess of $10,000,000 taking into account the date of grant
value of the Shares subject to, and without regard to the Exercise Price
associated with, such Awards;

(ii) No Employee may be granted during any calendar year Awards that are
Share-Based Awards with an aggregate Fair Market Value in excess of $10,000,000
taking into account the date of grant value of the Shares subject to such Awards
(the limitation set forth in this clause (ii), together with the limitation set
forth in clause (i) above, being hereinafter collectively referred to as the
“Share-Based Award Limitations”);

(iii) No Employee may be granted during any calendar year Awards that may be
settled solely in cash having a value determined on the Grant Date in excess of
$5,000,000; and

(iv) No Director may be granted during any calendar year Director Awards having
a value determined on the Grant Date in excess of $1,000,000.

Shares delivered by the Company in settlement of Awards may be authorized and
unissued Shares (Shares issued out of the Company’s authorized or conditional
share

6

 



 

capital), Shares held in the treasury of the Company, Shares purchased on the
open market or by private purchase or any combination of the foregoing.

6. Administration.

(a) Authority of the Committee.  Except as otherwise provided in this Plan with
respect to actions or determinations by the Board, this Plan shall be
administered by the Committee; provided, however, that (i) any and all members
of the Committee shall satisfy any independence requirements prescribed by any
stock exchange on which the Company lists its Shares; and (ii) Awards may be
granted to individuals who are subject to Section 16(b) of the Exchange Act only
if the Committee is composed solely of two or more “Non-Employee Directors” as
defined in Securities and Exchange Commission Rule 16b-3 (as amended from time
to time, and any successor rule, regulation or statute fulfilling the same or
similar function).  Subject to the provisions hereof, the Committee shall have
full and exclusive power and authority to administer this Plan and to take all
actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof.  The Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this
Plan.  Subject to Paragraph 6(c) hereof, the Committee may, in its discretion,
(x) provide for the extension of the exercisability of an Award, or (y) in the
event of death, disability, retirement or any other termination event,
accelerate the vesting or exercisability of an Award, eliminate or make less
restrictive any restrictions contained in an Award, waive any restriction or
other provision of this Plan or an Award or otherwise amend or modify an Award
in any manner that is, in either case, (i) not materially adverse to the
Participant to whom such Award was granted, (ii) consented to by such
Participant or (iii) authorized by Paragraph 15(c) hereof; provided, however,
that except as expressly provided in Paragraph 8(b) or 8(c) hereof, no such
action shall permit the term of any Option or SAR to be greater than 10 years
from its Grant Date.  The Committee may correct any defect or supply any
omission or reconcile any inconsistency in this Plan or in any Award Agreement
in the manner and to the extent the Committee deems necessary or desirable to
further this Plan’s purposes.  Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.  The Board shall have the same powers as the Committee with respect
to Director Awards.

(b) Indemnity.  No member of the Board or the Chief Executive Officer of the
Company to whom the Committee has delegated authority in accordance with the
provisions of Paragraph 7 of this Plan shall be liable for anything done or
omitted to be done by such person, by any member of the Board or the Committee
or by any officer of the Company in connection with the performance of any
duties under this Plan, except for his own willful misconduct or as expressly
provided by statute.

(c) Prohibition on Repricing of Awards.  Except for adjustments made pursuant to
Paragraph 15, in no event will the Committee, without first obtaining approval
by the majority of the shareholders of the Company, (i) decrease the Exercise
Price of an Option

7

 



 

or SAR after the Grant Date; (ii) accept for surrender to the Company any
outstanding Option or SAR granted under this Plan as consideration for the grant
of a new Option or SAR with a lower Exercise Price or for the grant of any other
Award; (iii) repurchase from Participants whether for cash or any other
consideration any outstanding Options or SARs that have an Exercise Price per
share higher than the then current Fair Market Value of a Share; or (iv) grant
any Option or SAR that contains a so-called “reload” feature under which
additional Options, SARs or other Awards are granted automatically to the
Participant upon exercise of the original Option or SAR.

(d) Minimum Vesting or Restriction Period.  Subject to Paragraph 6(a) hereof,
all Awards shall have a minimum vesting period or Restriction Period, as
applicable, of one year from the Grant Date; provided, however, that Awards with
respect to up to five percent (5%) of the Shares available for Awards pursuant
to this Plan (subject to adjustment as provided in Paragraph 15) may be issued
pursuant to Awards without regard to the limitations of this Paragraph 6(d).

7. Delegation of Authority.  The Committee may delegate any of its authority to
grant Awards to Employees who are not subject to Section 16(b) of the Exchange
Act subject to Paragraph 6(a) above, to the Board or the Chief Executive Officer
of the Company, provided such delegation is made in writing and specifically
sets forth such delegated authority.  The Committee and the Board, as
applicable, may engage or authorize the engagement of a third party
administrator to carry out administrative functions under this Plan.  Any such
delegation hereunder shall only be made to the extent permitted by applicable
law.

8. Employee Awards.

(a) Award Provisions.  The Committee shall determine the type or types of
Employee Awards to be made under this Plan and shall designate from time to time
the Employees who are to be the recipients of such Awards.  Each Employee Award
shall be embodied in an Award Agreement, which shall contain such terms,
conditions and limitations as shall be determined by the Committee, in its sole
discretion, and, if required by the Committee, shall be signed by the
Participant to whom the Award is granted and by the Company.  Awards may consist
of those listed in this Paragraph 8 and may be granted singly, in combination or
in tandem.  Awards may also be made in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan or any
other plan of the Company or any of its Subsidiaries, including the plan of any
acquired entity.  All or part of an Award may be subject to conditions
established by the Committee.  Upon the termination of employment by a
Participant who is an Employee, any unexercised, unvested or unpaid Awards shall
be treated as set forth in the applicable Award Agreement or in any other
written agreement the Company has entered into with the Participant.    

(b) Options.  An Employee Award may be in the form of an Option.  An Option
awarded pursuant to this Plan may consist of either an Incentive Stock Option or
a Nonqualified Stock Option.  The Exercise Price of an Option shall be not less
than the Fair Market Value of the Shares on the Grant Date, subject to
adjustment as provided in Paragraph 15 hereof.  The term of an Option shall not
exceed 10 years from the Grant Date. 

8

 



 

Subject to the foregoing provisions, the terms, conditions and limitations
applicable to any Option, including, but not limited to, the term of any Option
and the date or dates upon which the Option becomes vested and exercisable,
shall be determined by the Committee.

(c) Share Appreciation Rights.  An Employee Award may be in the form of an
SAR.  The Exercise Price for an SAR shall not be less than the Fair Market Value
of the Shares on the Grant Date, subject to adjustment as provided in Paragraph
15 hereof.  The holder of a tandem SAR may elect to exercise either the Option
or the SAR, but not both.  The exercise period for an SAR shall extend no more
than 10 years after the Grant Date.  Subject to the foregoing provisions, the
terms, conditions, and limitations applicable to any SAR, including, but not
limited to, the term of any SAR and the date or dates upon which the SAR becomes
vested and exercisable, shall be determined by the Committee.

(d) Restricted Share Awards.  An Employee Award may be in the form of a
Restricted Share Award.  The terms, conditions and limitations applicable to any
Restricted Share Award, including, but not limited to, the Restriction Period,
shall be determined by the Committee.

(e) Restricted Share Unit Awards.  An Employee Award may be in the form of a
Restricted Share Unit Award.  The terms, conditions and limitations applicable
to a Restricted Share Unit Award, including, but not limited to, the Restriction
Period, shall be determined by the Committee.  Subject to the terms of this
Plan, the Committee, in its sole discretion, may settle Restricted Share Units
in the form of cash or in Shares (or in a combination thereof) equal to the
value of the vested Restricted Share Units.

(f) Performance Unit Awards.  An Employee Award may be in the form of a
Performance Unit Award.  Subject to the terms of this Plan, after the applicable
performance period has ended, the Participant shall be entitled to receive
settlement of the value and number of Performance Units earned by the
Participant over the performance period, as determined based on the extent to
which the corresponding performance objectives have been achieved.  Settlement
of earned Performance Units shall be as determined by the Committee and as
evidenced in an Award Agreement.  Subject to the terms of this Plan, the
Committee, in its sole discretion, may settle earned Performance Units in the
form of cash or in Shares (or in a combination thereof) equal to the value of
the earned Performance Units as soon as practicable after the end of the
performance period and following the Committee’s determination of actual
performance against the performance measures and related goals established by
the Committee.

(g) Cash Awards.  An Employee Award may be in the form of a Cash Award.  The
terms, conditions and limitations applicable to a Cash Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Committee.

(h) Performance Awards.  Without limiting the type or number of Awards that may
be made under the other provisions of this Plan, an Employee Award may be in the
form of a Performance Award.  The terms, conditions and limitations applicable
to an Award that is a Performance Award shall be determined by the
Committee.  The Committee shall set Performance Objectives in its discretion
which, depending on the

9

 



 

extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Participant and/or the portion
of an Award that may be exercised.    One or more Performance Objectives may
apply to the Employee, one or more business units, divisions or sectors of the
Company, or the Company as a whole, and if so desired by the Committee, by
comparison with a peer group of companies.  A Performance Objective shall
include one or more of the following:  (1) increased revenue; (2) net income
measures (including but not limited to income after capital costs and income
before or after taxes); (3) Share price measures (including but not limited to
growth measures and total shareholder return); price per Share; market share;
earnings per Share (actual or targeted growth); (4) earnings before interest,
taxes, depreciation, and amortization (“EBITDA”); (5) economic value added (or
an equivalent metric); (6) market value added; (7) debt to equity ratio; (8)
cash flow measures (including but not limited to cash flow return on capital,
cash flow return on tangible capital, net cash flow and net cash flow before
financing activities cash flow value added, cash flow return on market
capitalization); (9) return measures (including but not limited to return on
equity, return on average assets, return on capital, risk-adjusted return on
capital, return on investors’ capital and return on average equity); (10)
operating measures (including operating income, funds from operations, cash from
operations, after-tax operating income; sales volumes, production volumes and
production efficiency); (11) expense measures (including but not limited to
overhead cost and general and administrative expense cost control and project
management); (12) margins; (13) shareholder value; (14) total shareholder
return; (15) proceeds from dispositions; (16) total market value and corporate
values measures (including ethics compliance, environmental, human resources
development and safety); and (17) any other measure determined by the
Committee.  Unless otherwise stated, such a Performance Objective need not be
based upon an increase or positive result under a particular business criterion
and could include, for example, maintaining the status quo or limiting economic
losses (measured, in each case, by reference to specific business criteria).

9. Director Awards.  The Board has the sole authority to grant Director Awards
from time to time in accordance with this Paragraph 9.  Director Awards may
consist of the forms of Award described in Paragraph 8, with the exception of
Options, SARs, Performance Awards and Cash Awards, and shall be granted subject
to such terms and conditions as specified in Paragraph 8.  Each Director Award
may, in the discretion of the Board, be embodied in an Award Agreement, which
shall contain such terms, conditions, and limitations as shall be determined by
the Board, in its sole discretion.

10. Award Payment; Dividends and Dividend Equivalents.

(a) General.  Payment of Awards may be made in the form of cash or Shares, or a
combination thereof, and may include such restrictions as the Committee (or the
Board, in the case of Director Awards) shall determine, including, but not
limited to, in the case of Shares, restrictions on transfer and forfeiture
provisions.  For a Restricted Share Award, the certificates evidencing the
shares of such Restricted Shares (to the extent that such shares are so
evidenced) shall contain appropriate legends and restrictions that describe the
terms and conditions of the restrictions applicable thereto.  For a Restricted
Share Unit Award that may be settled in Shares, the Shares that may be issued at
the end of the

10

 



 

Restriction Period shall be evidenced by book entry registration or in such
other manner as the Committee may determine.

(b) Dividends and Dividend Equivalents.  Rights to (i) dividends will be
extended to and made part of any Restricted Share Award and (ii) Dividend
Equivalents may be extended to and made part of any Restricted Share Unit Award
and Performance Unit Award, subject in each case to such terms, conditions and
restrictions as the Committee may establish; provided, however, that (x) no such
Dividends shall be paid with respect to unvested Restricted Shares and (y) no
such Dividend Equivalents shall be paid with respect to unvested Restricted
Share Unit Awards or Performance Unit Awards.    Dividends or Dividend
Equivalents with respect to unvested Restricted Shares, Restricted Share Unit
Awards or Performance Unit Awards may, in the discretion of the Committee, be
accumulated and paid to the Participant at the time that such Restricted Shares,
Restricted Share Unit Award or Performance Unit Award vests.  Dividends and/or
Dividend Equivalents shall not be made part of any Options or SARs.

11. Option Exercise.  The Exercise Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the
Participant, the Participant may purchase such shares by means of the Company
withholding Shares otherwise deliverable on exercise of the Award or tendering
Shares valued at Fair Market Value on the date of exercise, or any combination
thereof.  The Committee, in its sole discretion, shall determine acceptable
methods for Participants to tender Shares or other Awards.  The Committee may
provide for procedures to permit the exercise or purchase of such Awards by use
of the proceeds to be received from the sale of Shares issuable pursuant to an
Award (including cashless exercise procedures approved by the Committee
involving a broker or dealer approved by the Committee).  The Committee may
adopt additional rules and procedures regarding the exercise of Options from
time to time, provided that such rules and procedures are not inconsistent with
the provisions of this Paragraph 11.

12. Taxes.  The Company shall have the right to deduct applicable taxes from any
Award payment and withhold, at the time of delivery or vesting of cash or Shares
under this Plan, an appropriate amount of cash or number of Shares or a
combination thereof for payment of required withholding taxes or to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes; provided, however, that the number of
Shares withheld for payment of required withholding taxes must equal no more
than the required minimum withholding taxes.  The Committee may also permit
withholding to be satisfied by the transfer to the Company of Shares theretofore
owned by the holder of the Award with respect to which withholding is
required.  If Shares are used to satisfy tax withholding, such Shares shall be
valued based on the Fair Market Value when the tax withholding is required to be
made.

13. Amendment, Modification, Suspension or Termination.  The Board may amend,
modify, suspend or terminate this Plan (and the Committee may amend an Award
Agreement) for the purpose of meeting or addressing any changes in legal
requirements or for any other purpose permitted by law, except that (i) no
amendment or alteration that would materially adversely affect the rights of any
Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant and (ii) no amendment or

11

 



 

alteration shall be effective prior to its approval by the shareholders of the
Company to the extent shareholder approval is otherwise required by applicable
legal requirements or the requirements of the securities exchange on which the
Company’s shares are listed, including any amendment that expands the types of
Awards available under this Plan, materially increases the number of Shares
available for Awards under this Plan, materially expands the classes of persons
eligible for Awards under this Plan, materially extends the term of this Plan,
materially changes the method of determining the Exercise Price of Options, or
deletes or limits any provisions of this Plan that prohibit the repricing of
Options or SARs.

14. Assignability.  Unless otherwise determined by the Committee (or the Board
in the case of Director Awards) or expressly provided for in an Award Agreement,
no Award or any other benefit under this Plan shall be assignable or otherwise
transferable except (i) by will or the laws of descent and distribution or (ii)
pursuant to a domestic relations order issued by a court of competent
jurisdiction that is not contrary to the terms and conditions of this Plan or
applicable Award and in a form acceptable to the Committee.  The Committee may
prescribe and include in applicable Award Agreements other restrictions on
transfer.  Any attempted assignment of an Award or any other benefit under this
Plan in violation of this Paragraph 14 shall be null and void.  Notwithstanding
the foregoing, no Award may be transferred for value or consideration.

15. Adjustments.

(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to Shares) or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding of
any kind, whether or not of a character similar to that of the acts or
proceedings enumerated above.

(b) In the event of any subdivision or consolidation of outstanding Shares,
declaration of a dividend payable in Shares, combination of shares, or other
stock split, then (1) the number of Shares reserved under this Plan, (2) the
number of Shares covered by outstanding Awards in the form of Shares or units
denominated in Shares, (3) the Exercise Price or other price in respect of such
Awards, (4) the Share-Based Award Limitations, and (5) the appropriate Fair
Market Value and other price determinations for such Awards shall each be
proportionately adjusted by the Committee as appropriate to reflect such
transaction.  In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting the Shares, rights offer, dissolution, demerger, conversion,
spin-off, or any distribution to holders of Shares of securities or property
(other than normal cash dividends or dividends payable in Shares), the Committee
shall make appropriate adjustments to (i) the number of Shares reserved under
this Plan, (ii) the number and kind of Shares covered by Awards in the form of
Shares or units denominated in Shares, (iii) the Exercise Price or other price
in respect of such Awards, (iv) the appropriate Fair Market Value and other
price determinations for such

12

 



 

Awards, and (v) the Share-Based Award Limitations to reflect such transaction;
provided that such adjustments shall only be such as are necessary to maintain
the proportionate interest of the holders of the Awards and preserve, without
increasing, the value of such Awards.

(c) In the event of a corporate merger, consolidation, acquisition of property
or stock, separation, reorganization or liquidation, the Committee may make such
adjustments to Awards or other provisions for the disposition of Awards as it
deems equitable, and shall be authorized, in its discretion, (i) to provide for
the substitution of a new Award or other arrangement (which, if applicable, may
be exercisable for such property or stock as the Committee determines) for an
Award or the assumption of the Award, regardless of whether in a transaction to
which Code Section 424(a) applies, (ii) to provide, prior to the transaction,
for the acceleration of the vesting and exercisability of, or lapse of
restrictions with respect to, the Award and, if the transaction is a cash
merger, provide for the termination of any portion of the Award that remains
unexercised at the time of such transaction, or (iii) to cancel any such Awards
and to deliver to the Participants cash in an amount that the Committee shall
determine in its sole discretion is equal to the Fair Market Value of such
Awards on the date of such event, which in the case of Options or Share
Appreciation Rights shall be the excess (if any) of the Fair Market Value of
Shares on such date over the Exercise Price of such Award.

(d) No adjustment or substitution pursuant to this Paragraph 15 shall be made in
a manner that results in noncompliance with the requirements of Code Section
409A, to the extent applicable.

16. Restrictions.  No Shares or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities and other laws.  Certificates evidencing Shares delivered
under this Plan (to the extent that such Shares are so evidenced) may be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any securities exchange or transaction reporting system
upon which the Shares are then listed or to which it is admitted for quotation
and any applicable federal or state securities or other laws.  The Committee may
cause a legend or legends to be placed upon such certificates (if any) to make
appropriate reference to such restrictions.

17. Unfunded Plan.  This Plan is unfunded.  Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Shares or
rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience.  The Company shall not be required to segregate any
assets that may at any time be represented by cash, Shares or rights thereto,
nor shall this Plan be construed as providing for such segregation, nor shall
the Company, the Board or the Committee be deemed to be a trustee of any cash,
Shares or rights thereto to be granted under this Plan.  Any liability or
obligation of the Company to any Participant with respect to an Award of cash,
Shares or rights thereto under this Plan shall be based solely upon any
contractual obligations that may be created by this Plan and any Award
Agreement, and no such liability or obligation of the Company shall be deemed to
be secured by any pledge or other encumbrance on any property of the
Company.  None of the Company, the

13

 



 

Board or the Committee shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.  With respect to
this Plan and any Awards granted hereunder, Participants are general and
unsecured creditors of the Company and have no rights or claims except as
otherwise provided in this Plan or any applicable Award Agreement.

18. Code Section 409A.

(a) Awards made under this Plan are intended to comply with or be exempt from
Code Section 409A, and ambiguous provisions hereof, if any, shall be construed
and interpreted in a manner consistent with such intent.  No payment, benefit or
consideration shall be substituted for an Award if such action would result in
the imposition of taxes under Code Section 409A.  Notwithstanding anything in
this Plan to the contrary, if any Plan provision or Award under this Plan would
result in the imposition of an additional tax under Code Section 409A, that Plan
provision or Award shall be reformed, to the extent permissible under Code
Section 409A, to avoid imposition of the additional tax, and no such action
shall be deemed to adversely affect the Participant’s rights to an Award.

(b) Unless the Committee provides otherwise in an Award Agreement, each
Restricted Share Unit Award, Performance Unit Award or Cash Award (or portion
thereof if the Award is subject to a vesting schedule) shall be settled no later
than the 15th day of the third month after the end of the first calendar year in
which the Award (or such portion thereof) is no longer subject to a “substantial
risk of forfeiture” within the meaning of Code Section 409A.  If the Committee
determines that a Restricted Share Unit Award, Performance Unit Award or Cash
Award is intended to be subject to Code Section 409A, the applicable Award
Agreement shall include terms that are designed to satisfy the requirements of
Code Section 409A.

(c) If the Participant is identified by the Company as a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i) on the date on which the
Participant has a “separation from service” (other than due to death) within the
meaning of Treasury Regulation § 1.409A-1(h), any Award payable or settled on
account of a separation from service that is deferred compensation subject to
Code Section 409A shall be paid or settled on the earliest of (i) the first
business day following the expiration of six months from the Participant’s
separation from service, (ii) the date of the Participant’s death, or (iii) such
earlier date as complies with the requirements of Code Section 409A.

19. Governing Law.  This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.

20. No Right to Continued Service or Employment.  Nothing in this Plan or an
Award Agreement shall interfere with or limit in any way the right of the
Company or any of its Subsidiaries to terminate any Participant’s employment or
other service relationship with the Company or its Subsidiaries at any time, nor
confer upon any Participant any right to continue in the capacity in which such
Participant is employed or otherwise serves the Company or its Subsidiaries.



14

 



 

21. Non-Uniform Determinations.  Determinations by the Committee or the Board
under this Plan (including, without limitation, determinations of the persons to
receive Awards under this Plan; the form, amount and timing of such Awards; the
terms and provisions of such Award Agreements evidencing same; and provisions
with respect to termination of employment or service) need not be uniform and
may be made by it selectively among persons who receive, or are eligible to
receive, Awards under this Plan, whether or not such persons are similarly
situated.

22. Clawback Right.  Notwithstanding any other provisions in this Plan, any
Award shall be subject to recovery or clawback by the Company under the
Company’s Incentive Compensation Recoupment Policy or any other clawback policy
adopted by the Company whether before or after the Grant Date of the Award.

23. Usage.  Words used in this Plan in the singular shall include the plural and
in the plural the singular, and the gender of words used shall be construed to
include whichever may be appropriate under any particular circumstances of the
masculine, feminine or neuter genders.

24. Headings.  The headings in this Plan are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this Plan.

25. Effectiveness.  This Plan was initially approved by the holders of a
majority of Shares present, or represented, and entitled to vote at the 2015
annual general meeting of the Company’s shareholders and became effective as of
the Effective Date.  The Plan was thereafter amended and restated and approved
by the holders of a majority of Shares, present, or represented, and entitled to
vote at the 2020 annual general meeting of the Company’s shareholders, effective
May 7, 2020. The Plan is hereby amended and restated effective May 8, 2020. This
Plan shall continue until terminated by action of the Board.

15

 

